1
2
3
4
5
6
7
8                                       UNITED STATES DISTRICT COURT

9                                      EASTERN DISTRICT OF CALIFORNIA

10
11   MACK A. WEST, Jr.,                              )   Case No. 1:16-cv-00046-DAD-JLT (PC)
                                                     )
12                    Plaintiff,                     )
                                                     )   ORDER FOLLOWING SETTLEMENT;
13            v.                                     )   VACATING DATES AND DIRECTING PARTIES
                                                         TO FILE DISPOSITIVE DOCUMENTS
14                                                   )
     HULBERT, et.al.,
                                                     )   THIRTY-DAY DEADLINE
15                    Defendants.                    )
                                                     )
16                                                   )

17            This action was filed on January 13, 2016. On January 31, 2019, this Court conducted a

18   settlement conference. During the settlement conference, the parties reached a settlement agreement.

19            Based upon the settlement of this action, it is HEREBY ORDERED that:

20            1.      All pending matters and dates in this action are VACATED; and

21            2.      Dispositional documents shall be filed within thirty (30) days from the date of service

22                    of this order.

23
24   IT IS SO ORDERED.

25   Dated:        January 31, 2019
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28

                                                         1
